120 F.3d 269
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gonzalo MURILLO, Plaintiff-Appellant,v.J. GOMEZ, Director of Corrections;  K.W. Prunty, Warden;  P.Poore, Associate Warden;  B.L. Reed, Chief Deputy Warden;W.N. Smith, Chief Medical Officer;  M. Zulfacar, MD;  M.Mangaoang, MD;  Millan, MD;  Santiago, D;  Does 1-25,Defendants-Appellees.
No. 95-56183.
United States Court of Appeals, Ninth Circuit.
Submitted July 15, 1997.**Filed July 17, 1997.

Before HUG, Chief Judge, KOZINSKI, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Gonzalo Murillo, California State prisoner, appeals pro se the district court's grant of summary judgment for the defendants in his 42 U.S.C. § 1983 action alleging that various members of the prison medical staff were deliberately indifferent to his medical needs.  We have jurisdiction under 28 U.S.C. § 1291.  We review de novo, Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), and we affirm for the reasons set forth in the district court's order filed on July 7, 1995.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3